510 So.2d 1077 (1987)
Scott FRICK, a/K/a Scott David Frick, Appellant,
v.
STATE of Florida, Appellee.
No. 86-805.
District Court of Appeal of Florida, Second District.
July 29, 1987.
James Marion Moorman, Public Defender, and W.H. Pasch, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Robert J. Landry, Asst. Atty. Gen., Tampa, for appellee.
EN BANC
PER CURIAM.
Upon consideration of the instant case, the court has determined to recede from the decision in Meadows v. State, 498 So.2d 1018 (Fla. 2d DCA 1986), and to follow its decision in Lee v. State, 491 So.2d 1289 (Fla. 2d DCA 1986).
Accordingly, the sentence is affirmed.
DANAHY, C.J., and SCHEB, RYDER, CAMPBELL, SCHOONOVER, LEHAN, FRANK and HALL, JJ., concur.